PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/892,078
Filing Date: 8 Feb 2018
Appellant(s): Moinard et al.



__________________
Aaron J. Morrow
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/10/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/14/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Grounds of Rejection
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 8-14 and elected species are rejected under 35 U.S.C. 103 as being unpatentable over Petrus (US 8,017,657 B1), Greenberg (WO 2012/143403 A1; provided by the applicant on IDS dated 02/08/2018) and Bastaki (International Journal of diabetes and metabolism, 2005, 13, 111-134; provided by the applicant on IDS dated 02/08/2018) in combination. 
Determining the scope and contents of the prior art
Petrus teaches a method of treating diseases related to endothelial dysfunction such as hypertension, diabetes (causing hyperglycemia), cardiovascular diseases comprising 
Greenberg teaches a composition comprising an effective amount of alpha-hydroxyisocaproic acid (HIC) (metabolite of leucine) and an effective amount of citrulline and a method of treating diseases such as glucose tolerance, insulin sensitivity etc. comprising administering the composition in an oral form (abstract; paragraphs 0002, 0017-0026, 0035-0037, 0110, 0113, 00126; and claims). Paragraphs 0027-0028, 0091, 0108 teaches that the nutritional oral composition is administered so as to provide the subject in need about 0.15-10g per day or 2g to about 10g/day of HIC (considering 10g/day, if the subject is 50Kg, up to 0.2g/kg or  if the subject is 100Kg, up to 0.1g/kg) and 1g to about 15g citrulline per day (considering 15g/day, if the subject is 50Kg, up to 0.3g/kg or  if the subject is 100Kg, up to 0.15g/kg) and may be provided in one bolus or in several smaller doses (meets limitations of claim 8). Paragraph 0009 teaches composition may comprise high quality protein.
Bastaki teaches a method of treating diabetes mellitus (diabetes mellitus causes hyperglycemia, hyperinsulinemia because of decreased effectiveness of insulin or inadequate response by the body to insulin) wherein the method includes treating with insulin (a protein) or oral therapeutic agents such as sulfonyl urea, thiazolidinedione etc. 
Ascertaining the differences between the prior art and the claims at issue
Petrus teaches a method of treating diseases related to endothelial dysfunction such as hypertension, diabetes (causes hyperglycemia), cardiovascular diseases comprising administering a patient in need thereof an oral composition comprising citrulline 50mg  and 25 
Greenberg teaches a composition comprising an effective amount of alpha-hydroxyisocaproic acid (HIC) (metabolite of leucine) and an effective amount of citrulline and a method of treating diseases such as glucose tolerance, insulin sensitivity etc. comprising administering the composition in an oral form (abstract; paragraphs 0002, 0017-0026, 0035-0037, 0110, 0113, 00126; and claims). Paragraphs 0027-0028, 0091, 0108 teaches that the nutritional oral composition is administered so as to provide the subject in need about 0.15-10g per day or 2g to about 10g/day of HIC (considering 10g/day, if the subject is 50Kg, up to 0.2g/kg or  if the subject is 100Kg, up to 0.1g/kg) and 1g to about 15g citrulline per day (considering 15g/day, if the subject is 50Kg, up to 0.3g/kg or  if the subject is 100Kg, up to 0.15g/kg) and may be provided in one bolus or in several smaller doses. The cited prior art further teaches that the composition may comprise branched amino acid, preferably leucine as leucine is known for stimulating insulin.  However, Greenberg fails to teach; the end result of the process such as reduction in fasting sugar level, decrease in insulin resistance etc.; process may comprise administration of other treatment with agents such as insulin etc.; dose of 1g/Kg of citrulline and 1g/Kg of leucine. 
Bastaki teaches a method of treating diabetes mellitus (diabetes mellitus causes hyperglycemia, hyperinsulinemia because of decreased effectiveness of insulin or inadequate 
Resolving the level of ordinary skill in the pertinent art
With regard to the limitation of weight based dose; dose of 1g/Kg of citrulline and 1g/Kg of leucine- Petrus teaches the treating method comprising administering a patient in need thereof an oral composition comprising citrulline 50mg and leucine 25 mg; Greenberg teaches the treating method comprising administering a nutritional oral composition so as to provide the subject in need about 0.15-10g per day or 2g to about 10g/day of HIC (considering 10g/day, if the subject is 50Kg, up to 0.2g/kg or  if the subject is 100Kg, up to 0.1g/kg) and 1g to about 15g citrulline per day (considering 15g/day, if the subject is 50Kg, up to 0.3g/kg or  if the subject is 100Kg, up to 0.15g/kg) and may be provided in one bolus or in several smaller doses. Thus based on the guidance provided by the cited prior art, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that (1) the treating method may be practiced with both leucine or its metabolite HIC (as leucine once consumed will produce HIC as a metabolite), absent any evidence to the contrary; (2) the dose given to humans, animals etc. is customarily given in a weight based form, i.e. dependent on weight of the subject, such as mcg/Kg, mg/Kg, g/Kg etc. in fixed doses; (3) the composition of Petrus may be given one time (of two or three tablets of the composition) or several times in a day as Greensburg teaching also suggests that it is safe to give higher doses of metabolite of leucine and citrulline and (4) dose may be adjusted based on the age, sex and condition of the subject absent any evidence to the contrary.    
prima facie obvious to a person of ordinary skill in the art that the composition may be effective in treating symptoms of diseases such as reduction in fasting sugar level, decrease in insulin resistance etc. related to diabetes.  Further, Greenberg teaches that the composition may comprise Leucine which is known for its effect in increasing insulin secretion and therefore it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that the composition may be effective in alleviating symptoms of diabetes. Further, since the cited prior art teaches same composition and a method of treating diseases related metabolism such as glucose tolerance, insulin sensitivity etc. or diseases related to endothelial dysfunction such as hypertension, diabetes (causes hyperglycemia), cardiovascular diseases etc., same as in the instant claims, the effect exhibited by the composition is also expected to be the same. Thus the cited prior art meets limitation of the instant claims. 
With regard to the limitation that the process may comprise administration of other treatment agents such as insulin (protein) etc.- Based on the guidance provided by Petrus, Greenberg and Bataski, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that the method of treating diabetes and associated symptoms may comprise of additional treatment such as administration of insulin. 
With regard to the limitation of claim 4, “result in a synergistic effect”-since the cited prior art teaches same composition as in the instant claim, the synergistic effect is also expected from the administration of composition of the cited prior art.
Based on the above established facts, it appears that the combination of teachings of above cited prior art read applicant’s process.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally 
In this case, Petrus teaches a method of treating diseases related to endothelial dysfunction such as hypertension, diabetes (causes hyperglycemia), cardiovascular diseases comprising administering a patient in need thereof an oral composition comprising citrulline and leucine. Further, Petrus teaches oral composition comprising fixed amount of citrulline 50mg and leucine 25 mg and also provides citrulline oral dose requirement as 50mg-600mg. Greenberg teaches a composition comprising an effective amount of alpha-hydroxyisocaproic acid (HIC) (metabolite of leucine) and an effective amount of citrulline and a method of treating diseases such as glucose tolerance, insulin sensitivity etc. comprising administering the composition in an oral form. Bastaki teaches a method of treating diabetes mellitus (diabetes mellitus causes hyperglycemia, hyperinsulinemia because of decreased effectiveness of insulin or inadequate response by the body to insulin) wherein the method includes treating with insulin or oral therapeutic agents such as sulfonyl urea, thiazolidinedione etc. 
So, the combination of prior art read applicants claims.   
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].

The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is a reasonable expectation of success that the combining the treatment with insulin or compounds such as sulfonyl urea, thiazolidinedione etc. may result in reducing symptoms of diabetes. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed process with a reasonable expectation of success.  
 
(3) Response to Arguments

A. Claims 1, 4-6 and 8-14: Appellants argue that Petrus teaches the method and composition for use in general endothelial health, which includes anti-inflammatory agents and dietary supplements. Appellants argue that Petrus teaching of treating endothelial dysfunction would not have suggested to one skilled in the art that citrulline and leucine could have any effect on hyperglycemia, insulin resistance and inadequate insulin secretion.   Appellants argue that example 10 of Petrus with citrulline and leucine is a fast dissolving tablet to prevent endothelial dysfunction and improve exercise tolerance and not for treating diabetes or hyperglycemia. 

The Examiner contends, however, as the examiner in response to Appellants arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The extra ingredients suggested by Petrus, such as anti-inflammatory agents and dietary supplements for use in in general endothelial health doesn’t preclude the teaching of citrulline and leucine in treating diabetes and associated symptoms, such as hyperglycemia.  Example 10 of Petrus teaches composition with both components citrulline and leucine, using the composition for treating for preventing endothelial dysfunction and to improve exercise tolerance.  As defined by Petrus and already known in literature endothelial dysfunction includes diabetes, see col 1, lines 40-51 and as reproduced below:

    PNG
    media_image2.png
    99
    480
    media_image2.png
    Greyscale
. Thus given the guidance by Petrus, a person of ordinary skill in the art would have combined citrulline and leucine with a reasonable expectation of treating diabetes and associated symptoms, such as effect on hyperglycemia, insulin resistance and inadequate insulin secretion.  Greenberg teaches a composition comprising an effective amount of alpha-hydroxyisocaproic acid (HIC) (metabolite of leucine) and an effective amount of citrulline and a method of treating diseases  Thus based on the guidance provided by the Petrus and Greenberg, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that (1) the treating method may be practiced with both leucine or its metabolite HIC (as leucine once consumed will produce HIC as a metabolite), absent any evidence to the contrary; (2) the dose given to humans, animals etc. is customarily given in a weight based form, i.e. dependent on weight of the subject, such as mcg/Kg, mg/Kg, g/Kg etc. in fixed doses; (3) the composition of Petrus may be given one time (of two or three tablets of the composition) or several times in a day as Greensburg teaching also suggests that it is safe to give higher doses of metabolite of leucine and citrulline and (4) dose may be adjusted based on the age, sex and condition of the subject absent any evidence to the contrary.    
B. Claims 1, 4-6 and 8-14: Appellants argue that secondary references Greenberg and Bastaki do not remedy the deficiencies of Petrus because Greenberg teaches a nutritional composition for muscle protein synthesis and reduction in lean body mass leading to metabolic instability. Appellants argue that Greenberg at most teaches phytochemicals may be beneficial in the treatment of diabetes but does not suggest that citrulline and leucine can treat hyperglycemia. Appellants refers to paragraphs 0002 and 0113 and argue that Greenberg merely discloses that reduction in lean body mass can lead to metabolic stability (glucose tolerance and insulin sensitivity) and paragraph 0113 discloses phytochemicals and beneficial role in diabetes but completely silent about leucine and citrulline.  


C. Claims 1, 4-6 and 8-14: Appellants argue that Batsaki teaches treating diabetes using entirely different substances, such as insulin, sulphonylureas etc. in treating diabetes by correcting the underlying metabolic disorder, such as insulin resistance and inadequate insulin secretion but does not teach citrulline and lecucine.  Appellants argues that Batsaki teaches nothing that the Petrus’s composition would have any effect on hyperglycemia. 

The Examiner contends, however, as the examiner in response to Appellants arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Bastaki teaches a method of treating diabetes mellitus (diabetes mellitus causes hyperglycemia, hyperinsulinemia because of decreased effectiveness of insulin or inadequate prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that the method of treating diabetes and associated symptoms may comprise of additional treatment such as administration of insulin. This is because Petrus teaches method of treating diseases related to endothelial dysfunction such as diabetes (causing hyperglycemia) using a composition comprising citrulline and leucine; Greenberg teaches that the composition is effective in treating diseases related to metabolism such as glucose tolerance, insulin sensitivity etc. (related to diabetes) and Bataski teaches that method of treating diabetes may involve administration of insulin (protein), and other oral agents such as sulfonyl urea, thiazolidinedione etc. well known in the field of treating diabetes. Thus the cited references in combination teaches treating diabetes, i.e. reducing symptoms of diabetes such as hyperglycemia, insulin resistance etc. as in the instant claims comprising administering citrulline, leucine as taught by Petrus, Greenberg in combination with other known compounds to treat diabetes such as insulin as taught by Bataski.

D. Claims 1, 4-6 and 8-14: Appellants argue that the Appellant surprisingly and unexpectedly found synergistic effect of administration of citrulline and leucine to reduce blood glucose levels and fasting insulin plasma levels (Fig 1), while no effect with either citrulline or leucine.  Appellants argue that the Appellant unexpectedly found that co-administration of citrulline and leucine led to completely normalized insulinemia and significantly improved glycemia in rats (Fig 2), while no effect with either citrulline or leucine. 

Petrus teaches a method of treating diseases related to endothelial dysfunction such as hypertension, diabetes (causing hyperglycemia), cardiovascular diseases comprising administering a patient in need thereof an oral composition comprising citrulline and leucine (abstract; column 1, lines 40-58; column 11, lines 4-5; column 12, lines 3-6, 57-68; column 15-16 example 10 (oral composition comprises fixed amount of citrulline 50mg and leucine 25 mg). Column 12, lines 3-6 teaches citrulline oral dose of 50mg-600mg; Greenberg teaches a composition comprising an effective amount of alpha-hydroxyisocaproic acid (HIC) (metabolite of leucine) and an effective amount of citrulline and a method of treating diseases such as glucose tolerance, insulin sensitivity, diabetes  etc. comprising administering the composition in an oral form. Thus the cited references in combination teaches treating diabetes, i.e. reducing symptoms of diabetes such as hyperglycemia, insulin resistance, reduce blood glucose levels and fasting insulin plasma levels etc. as in the instant claims. According to definition of treatment in the instant specification:

    PNG
    media_image3.png
    154
    784
    media_image3.png
    Greyscale
 In fact hyperglycemia is a defining characteristic of diabetes. Thus the effect found by the applicant is not unexpected but expected because the cited prior art teaches treating symptoms including but not limited to hyperglycemia of a disease state diabetes using combination of citrulline and leucine. 
Reproduced below are Fig1 and Fig 2 of the instant specification: 

    PNG
    media_image4.png
    517
    517
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    493
    487
    media_image5.png
    Greyscale



E. Claims 4-6, 8, 9 and 12: The dependent claims further supports allowance:
Appellants argue that the obviousness rejection of claim 4 over Petrus, Greenberg and Bastaki should be reversed as none of the cited prior art suggest unexpected result of the claimed invention. Appellants argue that the obviousness rejection of claim 5 over Petrus, Greenberg and Bastaki should be reversed as none of the cited prior art suggest treating diabetes, hyperglycemia etc. using the regimen of administering weekly, daily, two times a day etc. of claim 5. Appellants argue that the obviousness rejection of claim 6, 8 and 9 over Petrus, Greenberg and Bastaki should be reversed as none of the cited prior art suggest treating diabetes, hyperglycemia etc. using fixed amount of citrulline and leucine of claim 6 or 8 or 9. Appellants argue that the obviousness rejection of claim 12 over Petrus, Greenberg and Bastaki should be reversed as none of the cited prior art suggest reduction in fasting blood sugar level, decrease in one or more cardiovascular risk indicators etc. of claim 12.

The Examiner contends, however, as explained in section D of this brief with interpretation of figures that the effect is additive effect, which is expected and it is obvious to combine two compositions taught by the prior art to be useful for the same purpose to form a third composition that is to be used for the very same purpose. Greenberg teaches the regimen for administration may be provided in one bolus or in several smaller doses daily and thus meets limitation of claim 5. 
Further, combination of Petrus, Greenberg and Bastaki suggest treating diabetes, hyperglycemia etc. using fixed amount of citrulline and leucine of claim 6 or 8 or 9. For instance, Petrus teaches administering a patient in need thereof an oral composition comprising citrulline 50mg and 25 mg leucine (i.e. fixed amounts) (example 10) and also range. Greenberg teaches a composition comprising an effective amount of alpha-hydroxyisocaproic acid (HIC) (metabolite of leucine) and an effective amount of citrulline and a method of treating diseases such as glucose tolerance, insulin sensitivity etc. comprising administering the composition in an oral form (abstract; paragraphs 0002, 0017-0026, 0035-0037, 0110, 0113, 00126; and claims). Paragraphs 0027-0028, 0091, 0108 teaches that the nutritional oral composition is administered so as to provide the subject in need about 0.15-10g per day or 2g to about 10g/day of HIC (considering 10g/day, if the subject is 50Kg, up to 0.2g/kg or  if the subject is 100Kg, up to 0.1g/kg) and 1g to about 15g citrulline per day (considering 15g/day, if the subject is 50Kg, up to  Thus based on the guidance provided by the Petrus and Greenberg, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that (1) the treating method may be practiced with both leucine or its metabolite HIC (as leucine once consumed will produce HIC as a metabolite), absent any evidence to the contrary; (2) the dose given to humans, animals etc. is customarily given in a weight based form, i.e. dependent on weight of the subject, such as mcg/Kg, mg/Kg, g/Kg etc. in fixed doses; (3) the composition of Petrus may be given one time (of two or three tablets of the composition) or several times in a day as Greensburg provides the teaching and also suggests that it is safe to give higher doses of metabolite of leucine and citrulline and (4) dose may be adjusted based on the age, sex and condition of the subject absent any evidence to the contrary.  
With regard to reduction in fasting blood sugar level, decrease in one or more cardiovascular risk indicators etc. of claim 12. Petrus teaches that the composition of example 10 (columns 15-16) is effective in treating diseases related to endothelial dysfunction such as hypertension, diabetes, cardiovascular diseases etc. and Greenberg teaches that the composition is effective in treating diseases related to metabolism such as glucose tolerance, insulin sensitivity etc. (related to diabetes). Thus based on the guidance provided by the cited prior art, it would have been prima facie obvious to a person of ordinary skill in the art that the composition may be effective in treating symptoms of diseases such as reduction in fasting sugar level, decrease in insulin resistance etc. related to diabetes.  Further, Greenberg teaches that the composition may comprise Leucine which is known for its effect in increasing insulin secretion prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that the composition may be effective in alleviating symptoms of diabetes. 
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623
 
                                                                                                                                                                                                      Conferees:
/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.